    Case 5:21-cr-00057-FJS Document 81 Filed 03/22/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK
__________________________________

UNITED STATES OF AMERICA

              v.                                         Criminal Action No.:
                                                         5:21-CR-57 (FJS)
JAHDIER DOWDELL,

                         Defendant.
__________________________________

NICOLAS COMMANDEUR Assistant United States Attorney
KERRY LYN BUSKE, Esq. for Defendant

ANDREW T. BAXTER, United States Magistrate Judge

       ORDER APPROVING WAIVER OF APPEARANCE AT ARRAIGNMENT

        The Defendant has been charged by Indictment with Conspiracy to Possess

with Intent to Distribute and to Distribute Controlled Substances, in v iolation of Title 21

U.S.C. Section 841(a)(1) and 846, Possession with Intent to Distribute Controlled

Substances, in violation of Title 21 U.S.C. Section 841(b)(1)©), and Possession of a

Firearm in Furtherance of a Drug Trafficking Crime, in violation of Title 18 U.S.C.

Section 9241(c)(1)(A)(i). (Dkt. No. 27.)

         Defendant and defendant’s counsel, Kerry Lyn Buske, Esq., have completed

a written form advising the court that Jahdier Dowdell wishes to waive his right to

appear at a formal arraignment on the pending Indictment, pursuant to Rule 10 of the

Federal Rules of Criminal Procedure, as amended. (Dkt. No. 80).

       Based upon the defendant’s voluntary representations, as confirmed by his

attorney, and the understanding that Kerry Lyn Buske, Esq. has explained the

consequences of the waiver of appearance to her client, I accept his waiver as
    Case 5:21-cr-00057-FJS Document 81 Filed 03/22/21 Page 2 of 2




knowing and voluntary. Accordingly, it is hereby

       ORDERED that the clerk is directed to enter a plea of not guilty to Indictment

No. 5:21-CR-57 (FJS), dated March 19, 2021, on behalf of the defendant, Jahdier

Dowdell , such plea to be docketed as having been entered on the date of the signing

of this order.


Dated: March 22, 2021




                                           2
